Order, Supreme Court, Bronx County, entered May 14, 1976, unanimously reversed, in the exercise of discretion and the interest of justice, and the matter remanded to Trial Term, Bronx County, with a direction to appoint counsel to represent defendant-appellant wife in the action without charge for that service, without costs and without disbursements. Appellant’s complete indigency is established, and she is undoubtedly a "poor person” (CPLR 1101, subd [a]). In the circumstances, counsel should have been assigned in accordance with the Bar’s traditional responsibility "to willingly accept assignments * * * to help those who cannot afford financially to help themselves.” (Jacox v Jacox, 43 AD2d 716, 717.) We have recognized this principle by our decision in Motion 1798 of 1974, Duplessi v Duplessi (NYU, June 6, 1974, p 2, col 3). The appointment of counsel shall be without prejudice to an application at Special Term for an award of counsel fee to be paid by the husband to the wife. Concur&emdash;Stevens, P. J., Markewich, Birns, Silverman and Capozzoli, JJ.